Citation Nr: 1805246	
Decision Date: 01/26/18    Archive Date: 02/07/18

DOCKET NO.  15-36 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to a rating in excess of 40 percent for lumbosacral strain with degenerative disc disease.

2. Entitlement to an initial rating in excess of 10 percent for right knee degenerative joint disease.

3. Entitlement to an initial rating in excess of 10 percent for left knee degenerative joint disease prior to December 3, 2015, and to a rating in excess of 30 percent from February 1, 2017 for status post left total knee replacement.

4. Entitlement to a rating in excess of 10 percent for scars of the lower back and left hip.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran had active service from June 1946 to January 1950, from February 1950 to February 1956, and from May 1956 to February 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The claims were processed by the Tiger Team.  Jurisdiction currently resides at the Roanoke, Virginia RO.

The Board observes that the Veteran originally perfected appeals for claims seeking service connection for sciatica of the left and right lower extremities.  Prior to the certification of these claims to the Board for review, in April 2017, the RO granted service connection; therefore, these claims have been granted in full and are not before the Board.

The Veteran initially requested a hearing before the Board on his VA Form 9, which was scheduled for August 11, 2017.  However, on August 3, 2017, he asked to cancel his hearing.  He indicated that he did not wish to reschedule.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

The issue of entitlement to an earlier effective date for sciatica of the lower extremities was raised in a May 2017 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks a rating in excess of 40 percent for lumbosacral strain with degenerative disc disease.  The Board observes that the Veteran had a compensation and pension examination in May 2017.  A supplemental statement of the case was not issued after the completion of the examination.  Further, during the examination, the examiner noted that the Veteran had intermittent bowel and bladder impairment related to his disability.  When rating disabilities of the spine, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  The examiner did not complete an examination to determine the severity of any bowel or bladder impairment.  Thus, a remand is required to conduct the appropriate examinations and to issue a supplemental statement of the case.

Regarding the knees, the Veteran has not had an examination to determine the current severity of his bilateral knee disability since October 2010.  At that time, the examination did not include range of motion testing of either knee in both passive and active motion and in weight-bearing and nonweight-bearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  Further, since that time, the Veteran has had a total left knee replacement.  Given the foregoing, the Board finds that a remand is necessary to schedule an examination to determine the current severity of the bilateral knee disabilities.

Finally, regarding scars, the Board observes that the Veteran had a compensation and pension examination in May 2017.  A supplemental statement of the case was not issued after the completion of the examination.  Accordingly, on remand, the AOJ must issue a supplemental statement of the case.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the claims file updated VA treatment records and identified private treatment records, if any.

2. Schedule the appropriate examinations to determine whether the Veteran has bowel and/or bladder impairment due to his service-connected lumbosacral strain with degenerative disc disease.  The examiner must be provided access to the electronic claims file and he or she must indicate review of the file in the examination report.  All necessary testing must be completed and all symptoms documented in detail.

For any bowel or bladder impairment noted, please indicate whether the impairment is at least as likely as not (50 percent or greater probability) due to or aggravated by the Veteran's service-connected lumbosacral strain with degenerative disc disease.

Please provide a rationale in support of any opinions.

3. Schedule a VA examination to determine the current severity of the Veteran's bilateral knee disabilities.  The examiner must be provided access to the electronic claims file and he or she must indicate review of the file in the examination report.  All necessary testing must be completed and all symptoms documented in detail.

The examination should record the results of range of motion testing for each knee for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, the examiner should clearly explain why that is so.

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If such is not possible to determine without resort to speculation, the examiner must provide an explanation why that is so.

4. Then, readjudicate all of the Veteran's claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).





